OPINION — AG — **** VOTING STATUS OF 18-21 YEAR OLD CITIZENS **** ELECTION BOARD OF THE STATE OF OKLAHOMA ARE REQUIRED TO ALLOW ALL CITIZENS WHO ARE 18 YEARS OF AGE OR OLDER, AND WHO ARE OTHERWISE QUALIFIED, TO VOTE IN FEDERAL ELECTIONS FOR PRESIDENT, VICE PRESIDENT, UNITED STATES SENATOR, AND UNITED STATES REPRESENTATIVE. (2) IT IS THE OPINION OF THE ATTORNEY GENERAL THAT BASED ON DECISION OF THE UNITED STATES SUPREME COURT, ELECTION BOARDS IN THE STATE OF OKLAHOMA MAY NOT ALLOW CITIZENS UNDER THE AGE OF 21 TO VOTE IN STATE OR LOCAL ELECTIONS AS PROVIDED BY THE OKLAHOMA CONSTITUTION. CITE: ARTICLE III, SECTION 1 (PAUL C. DUNCAN)